Citation Nr: 1019398	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-20 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for blindness in the 
left eye.

2.  Entitlement to service connection for a disability 
manifested by loss of motor skills to include multiple 
sclerosis.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
June 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision and an August 
2006 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Cleveland, Ohio.  

In September 2004, the Veteran and his spouse, C.D., 
testified before a Decision Review Officer in Huntington, 
West Virginia.  A transcript of that hearing is of record.

In December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The competent credible evidence of record does not 
establish that the Veteran had a left eye injury in service.

2.  The competent credible clinical evidence of record does 
not establish that the Veteran has blindness in the left eye.

3.  The competent credible clinical evidence of record does 
not establish that the Veteran has multiple sclerosis.

4.  The competent credible clinical evidence of record does 
not establish that the Veteran's symptoms of loss of motor 
skills are causally related to active service.

5.  The competent credible evidence of record establishes 
that the Veteran had a pre-existing right knee injury.

6.  The competent credible evidence of record does not 
establish that the Veteran had a right knee injury, or 
aggravation of a pre-existing right knee injury, in service.


CONCLUSIONS OF LAW

1.  Blindness in the left eye was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 4.9 (2009).

2.  A disability manifested by loss of motor skills to 
include multiple sclerosis, was not incurred in, or 
aggravated by, active service, nor may it be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 303, 3.307, 3.309 (2009).

3.  Chronic residuals of a right knee injury were not 
incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the Veteran, VA informed him of what 
evidence was required to substantiate his claims of symptoms 
claimed as multiple sclerosis (See October 2002, May 2005 and 
March 2006 VA correspondence), a right knee disability (See 
October 2002 and May 2005 VA correspondence), and blindness 
of the eye (See March 2006 VA correspondence), and of his and 
VA's respective duties for obtaining evidence.  The March 
2006 VA correspondence notified the Veteran that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman, with regard to his claims for blindness in 
one eye and multiple sclerosis.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice for the claims of 
entitlement to service connection for blindness in one eye 
and multiple sclerosis was provided to the appellant after 
the initial adjudication, the claims were readjudicated 
thereafter, and the appellant therefore, has not been 
prejudiced.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and Dingess/Hartman.  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

Although the Veteran was not provided with notice that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, with regard to his 
claim for entitlement to service connection for residuals of 
a right knee injury, the Board finds that this deficiency is 
not prejudicial to the Veteran.  Due to the Board's finding 
that the preponderance of the evidence is against a finding 
of service-connection, no effective date or disability rating 
will be assigned, therefore, the Veteran cannot have been 
prejudiced. 

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private and 
VA examination records, and the statements of the Veteran in 
support of his claim, to include his testimony at two VA 
hearings, and the testimony of his spouse.  The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record with regard to the Veteran's claims.  

The Veteran's accredited representative stated, at the 
December 2009 Board hearing, that he would be presenting a 
lay statement of the Veteran's spouse and a medical opinion 
from a physician, and/or physicians, currently treating the 
Veteran, in which they have concluded that the Veteran's 
disabilities are consistent with an in-service concussion 
type injury.  The Board granted the accredited representative 
60 days prior to adjudication to obtain such statements.  No 
such statements are associated with the claims file.  There 
is no evidence of record that either the Veteran, or his 
accredited representative, has indicated that an extension of 
time is requested.  In addition, there is no competent 
credible evidence of record that any such clinical opinion, 
or opinions, exists.  The Board acknowledges that the 
Veteran's representative indicated that the Veteran was 
currently being treated at a VA facility.  The most recent VA 
medical records associated with the claims file are dated in 
2006.  The Veteran's representative has not indicated that 
any additional clinical records would be of probative value, 
except for the claimed nexus opinion.  The Board finds that a 
remand to obtain any more recent VA medical records is not 
warranted.  As is discussed in more detail below, the Board 
finds that the Veteran's claimed in-service injury is deemed 
less than credible.  Therefore, any clinical nexus opinion 
with regard to the claimed in service injury would not be 
probative.  The Board also notes that the presumptive period 
under 38 C.F.R. § 3.307(a) for multiple sclerosis is seven 
years.  There are numerous medical records between 1991 and 
2006 associated with the claims file for the Veteran's claim 
of loss of motor skills, to include multiple sclerosis.  The 
Board finds that such records would be more probative, of any 
symptoms which may have occurred in the seven year 
presumptive period, than would be records from after 2006.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  Therefore, the Board will proceed to adjudicate 
the claims on the evidence of record.  

The evidence of record reflects that the Veteran is in 
receipt of Social Security Administration (SSA) benefits.  
(See March 2006 VA Form 21-6789).  A SSA response to a VA 
request for records reflects that SSA was unable to locate 
the Veteran's file.  (See April 2006 SSA National Records 
Center reply).  The Board finds that the Veteran has not been 
prejudiced by lack of the SSA records because the claims 
folder contains multiple treatment records since 1992.  It is 
noted that the Veteran began receiving SSA benefits in the 
2003.  The Veteran was discharged from active service in 
1970, more than 30 years prior to receiving SSA benefits.  
Due to the extensive amount of clinical records associated 
with the claims file, the Board finds that the evidence of 
record is sufficient to fairly adjudicate the claim.

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims for which VA has a duty 
to attempt to obtain.  

A VA examination and opinion with regard to the issue of 
entitlement to service connection for a right knee disability 
and loss of motor skills, balance, memory and blurred vision, 
claimed as multiple sclerosis, was obtained in September 
2003.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is more than adequate, as it is predicated on a 
full reading of the claims file, to include an extensive 
review of private medical records, an interview with the 
Veteran, and a physical examination.
The report provides a complete rationale for the opinion 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).    

A VA examination with regard to the issue of entitlement to 
service connection for blindness in the left eye was obtained 
in September 2003.  The examiner found normal irises with a 
history of optic neuritis without ocular findings.  The 
Veteran's visual acuity was correctable to 20/25 or better.  
His distance visual acuity without correction was 20/400.  As 
there were no findings of blindness, a nexus opinion was not 
required or possible.  Therefore, the Board finds that the 
examination was adequate.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  The Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, and/or multiple sclerosis 
becomes manifest to a compensable degree within seven years 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease(s) 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Disability manifested by loss of motor skills, to include 
Multiple Sclerosis

The first element of a claim for service connection is 
evidence of a current diagnosis.  The Veteran avers that he 
has multiple sclerosis; however, the evidence of record does 
not establish such a diagnosis.  An August 28, 1995 private 
medical record reflects a history of an undiagnosable 
neuromuscular disorder.  October 1995 private medical 
correspondence from Dr. J.P. reflects no evidence of a 
central nervous system or peripheral nervous system 
explanation for the Veteran's symptoms.  The Veteran had a 
normal electroencephalogram.  An April 1996 private medical 
record reflects a normal neurological examination.  December 
1996 private medical correspondence by Dr. R. M. reflects 
that the Veteran's diagnostic test results were within normal 
limits, and the examiner was uncertain as to whether he was 
"really dealing with a true demyelinating disease such as 
Multiple Sclerosis".  He noted that he would not be treating 
the Veteran for multiple sclerosis at that time.  January 
1997 private medical correspondence by Dr. R.M. notes that 
the Veteran's record reflects that a lumbar puncture test and 
CAT scan were within normal limits and that "old records" 
from the Veteran's prior physicians in another state had no 
mention of multiple sclerosis.  

Despite the above medical records, subsequent medical records 
reflect that the Veteran reported to medical personnel that 
he had been diagnosed with multiple sclerosis in 1995.  

A June 2002 private medical record from Dr. A.N. reflects 
that there was no confirmed diagnosis of multiple sclerosis 
with lumbar puncture findings.  A September 2002 private 
medical record by Dr. A.N. reflects that there were no 
confirmatory findings pertaining to multiple sclerosis; 
however, the Veteran's Lyme titer was positive and he was 
treated for that.  A November 2002 private medical record 
from Dr. A.N. reflects that the Veteran initially presented 
with suspected multiple sclerosis; however, there were no 
abnormal findings on his cerebrospinal fluid testing or CT.  
He was noted to have symptoms of hyperreflexia and chronic 
pain consistent with fibromyalgia.   

Although an assessment of multiple sclerosis was reported in 
a December 2002 VA clinical summary, the report does not 
contain any objective clinical findings which support such 
diagnosis.  Rather, the report refers to the Veteran's 
reported medical history of diagnosis of multiple sclerosis 
in 1995 during hospitalization for placement of a pacemaker.  
As noted above, an August 28, 1995 private medical report 
included a reported medical history of an undiagnosable 
neuromuscular disorder.  The remainder of the August 1995 
hospitalization reports reflect placement of the pacemaker, 
and do not reference diagnosis of multiple sclerosis.  
Additionally, the December 2002 VA clinical summary report 
noted the Veteran reported a CT scan had shown brain lesions, 
and that a diagnosis of multiple sclerosis had been confirmed 
by lumbar puncture.  However, it is again noted that Dr. A.N. 
reported in November 2002 that there were no abnormal 
findings on a CT scan of the brain.  Also, as noted above, in 
January 1997 correspondence from Dr. R.M., it was noted that 
a lumbar puncture test had been within normal limits.

A September 2003 VA examination report reflects that the 
Veteran reported that he was diagnosed with multiple 
sclerosis in 1999.  As noted above, this is contrary to the 
medical record associated with the claims file.  The examiner 
noted that "extensive review of the C-file failed to show a 
definitive diagnosis of multiple sclerosis.  There were 
multiple episodes where the diagnosis was probable; however, 
there is no positive lumbar puncture."  He further stated, 
"[a]gain, there is no evidence that the patient has ever 
been diagnosed with multiple sclerosis.  It seems as if 
previous physicians were going on the patient's self reported 
history."

Correspondence from O.S.U. dated in March 2004, reflects that 
the Veteran was seen for a primary evaluation at the Multiple 
Sclerosis Center.  The examiner noted that it was difficult 
to determine whether the Veteran's impairment was due to his 
back pain and discomfort (for which he apparently had prior 
surgery) or to due to a diagnosis of primary progressive 
multiple sclerosis.  The examiner noted that an abnormal 
spinal fluid analysis was needed before a diagnosis of 
multiple sclerosis could be established.  The Board notes 
that prior records, dated in 1997 and 2002, reflect a normal 
lumbar puncture test.

There is no evidence of record that the Veteran has had a 
definitive diagnosis of muscle sclerosis based on clinical 
evaluation and diagnostic testing.  Medical records which 
report that the Veteran has multiple sclerosis appear to be 
based on a history provided by the Veteran that he was 
diagnosed with multiple sclerosis in 1995 (See December 2002 
and May 2005 VA consultation reports). 

Therefore, the Board finds that the first element for 
entitlement to service connection has not been met.  The 
Board notes that symptoms alone, without a diagnosed or 
identifiable underlying malady or condition do not in and of 
themselves constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  See also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In this regard, the Board notes that the 
Veteran has apparently been treated for fibromyalgia and Lyme 
disease.  There is no evidence of record, and the Veteran has 
not averred, that these disabilities are causally related to 
active service.

The Board further finds that even if the Veteran had a 
diagnosis of multiple sclerosis, or another neurological 
disability, service connection is still not warranted for 
such a disability.  As discussed below, there is no medical 
opinion causally relating any such disability to the 
Veteran's active service. 

The second element of entitlement to service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran testified at the September 2004 DRO 
hearing that while in service, he had "a lot" of migraine 
headaches, which would last for days, for which he was sent 
to sick bay.  He also testified that he had stomach problems, 
dizziness, and balance issues.  

The Veteran testified at the December 2009 Board hearing, 
that he started noticing problems with his equilibrium 
shortly after he separated from the service (See Board 
hearing transcript, page 11).  He avers that while in 
service, in the Spring of 1970, he dropped an ammunition 
shell over the side of a ship, where it exploded.  He further 
testified that the explosion threw him against the bulkhead 
of the gunnery station, where he hit his head and leg.  He 
testified that he was hospitalized for two weeks to determine 
why he was bleeding from the bowels, and that his head injury 
was determined by examination to be a mild concussion.  The 
Board finds this testimony of an in-service head injury to be 
less than credible when taken with the record as a whole.  

First, at the September 2004 DRO hearing, the Veteran 
testified that he had had a brain injury prior to service 
from playing football (See DRO hearing transcript, page 7).  
The Veteran's February 1969 report of medical examination for 
enlistment purposes reflects that the Veteran had, or had 
previously had, occasional headaches and dizziness.  It 
further reflects that the Veteran had hit his head in 
football three years earlier with no complications or 
sequelae.  It was noted that he had lost his memory for two 
to three days.  On his February 1969 report of medical 
history for enlistment purposes, the Veteran noted that he 
had seen a specialist for a head injury and that he had some 
"brain damage."  He further reported that he had previously 
had, or then had, painful joints, frequent or severe 
headaches, dizziness, eye trouble, cramps in his legs, loss 
of memory, nervous trouble, and other conditions.

Second, the STRs are negative for any injury due to an 
explosion.  The Veteran's STRs reflect that in December 1969 
he complained of intermittent pain in the head, for which he 
was prescribed medication.  He reported having had five to 
six concussions during high school football and complained of 
blurred vision.  The STRs reflect that two weeks later, the 
Veteran returned as directed because he was out of 
medication.  The Veteran reported that the headache recurs 
when he does not have medication.  STRs, dated in January 
1970 and February 1970, reflect that the Veteran complained 
of frequent headaches and dizziness.  None of the STRs 
indicate, in any way, that the Veteran was involved in an 
explosion or was "thrown" into anything while in service.  
Moreover, they are negative for any diagnosis of a mild 
concussion while in service.

STRs dated in May 1970 reflect that the Veteran complained of 
chronic burning stomach pain at night and after meals, bright 
red blood in his stool, and fatigue.  An STR dated 
approximately two weeks later, also in May 1970, reflects 
that the Veteran again reported blood in his stool and 
recurring vague lower abdominal discomfort for two to three 
weeks duration.  The Veteran was hospitalized for 11 days. 
The laboratory test results were all within normal limits.  
No pathology for the Veteran's rectal bleeding was found on 
examination of the colon and rectum.  Again, there is no 
mention of an explosion or injury to the head. 

DORLAND"S ILLUSTRATED MEDICAL DICTIONARY 1367 (31st Ed. 2007) 
defines multiple sclerosis as a disease in which there are 
foci of demyelination throughout the white matter of the 
central nervous system.  Symptoms usually include weakness, 
incoordination, paresthesias, speech disturbances, and visual 
complaints.  The etiology is unknown.

The third element of entitlement to service connection is 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  

The September 2003 VA examiner opined 

[a]s per the patient's problems with loss 
of motor skills, balance, memory, and 
blurred vision, the patient states 
presumptively that these are secondary to 
multiple sclerosis.  At this point, there 
is no evidence that the patient has 
multiple sclerosis; however the cognitive 
and memory deficits should be further 
evaluated by psychiatry.  In either case, 
whether these are found or not, they would 
not be secondary to the patient's military 
service as there is no evidence in the 
service medical records that the patient 
had any early symptoms of multiple 
sclerosis or neurological problems.  The 
patient himself reported a history of 
multiple concussions associated with loss 
of consciousness in 1967.  His problems 
with memory loss, blurred vision, or other 
neurological symptoms may be related to 
that, but as stated earlier; these would 
not be secondary to his military service.  

There is no competent clinical evidence that the Veteran's 
current symptoms are related to active service.  The Veteran 
testified that he believes that his symptoms are related to 
the alleged in service incident with an explosion.  The 
Veteran has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value. Espiritu, supra.

In addition, the Veteran testified that he has been told by 
medical professionals that his loss of motor skills or 
cognitive impairment are caused by multiple sclerosis, and 
that his multiple sclerosis could be related to his injury in 
service.  (See Board hearing transcript, pages 13 and 14.)  
The Veteran's account of what medical professionals 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Therefore, even if the Veteran had multiple sclerosis, the 
competent credible evidence of record does not reflect that 
it is casually related to active service.  In this regard, 
the Board will discuss continuity of symptomatology.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing dizziness, headaches, blurred vision, weakness).  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
To this extent, the Board finds that the Veteran is competent 
to report that he has experienced such symptoms since 
service.  However, the Board finds that the Veteran is less 
than credible when taken with the record as a whole. 

The Veteran separated from service in 1970.  An October 1992 
private medical record reflects that the Veteran had a 
history of fibromyalgia and complained of losing balance in 
the last month.  This would be 22 years after separation from 
service.

A private medical record dated in August 1995 reflects that 
the Veteran reported that he had been having trouble for more 
than five years.  The report is negative for complaints of 
symptoms while in service or within seven years of separation 
from service.

Medical correspondence by Dr. J.P., dated in September 1995, 
reflects that the Veteran reported that the "tiredness and 
the weakness for many years, the memory problems for the last 
2 months and rest of the symptoms [small muscle weakness, 
dizziness, incoordination, stumbling, difficulty with gait, 
speech problems, and headaches] for a few months now."  The 
report reflects that the Veteran also reported weakness, 
incoordination, speech problems, and dizziness in 1992.  The 
report is negative for complaints of symptoms while in 
service or within seven years of separation from service.

Medical correspondence by Dr. R.M., dated in October 1996, 
reflects that the Veteran had had numerous complaints "over 
the past 12-15 years".  Thus, putting the Veteran's symptoms 
as beginning in approximately 1981 to 1984.  

Medical correspondence from Dr. K.R. dated in March 2004, 
reflects that the Veteran reported that he had had problems 
through his late 20s or early 30s.  The Board notes that the 
Veteran was 20 years old when he separated from service.

For service connection to be established in the present case 
by continuity of symptomatology, in the absence of credible 
lay statements in this regard, there must be medical evidence 
that relates a current condition to that symptomatology. See 
Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In the 
present case, there is no such evidence.  To the contrary, 
the medical evidence of record indicates that the Veteran's 
symptoms are not related to service (See September 2003 VA 
examination report), and may be related to a back injury.  
(See March 2004 correspondence by Dr. R.M.)

Therefore, in the absence of a current diagnosis of a 
disability, a demonstration of continuity of symptomatology, 
a nexus medical opinion, or clinical evidence that multiple 
sclerosis became manifest to a compensable degree within 
seven years of separation of service, the Board finds that 
service connection for a disability manifested by loss of 
motor skills to include multiple sclerosis, is not warranted 
either under a presumptive basis or a direct causation basis.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Left Eye Blindness

The Veteran avers that he has blindness in his left eye due 
to the above mentioned explosion in service.  

A January 2003 private medical record reflects that the 
Veteran had complained of a left eye problem in December 
2002, for which he had been treated at the emergency room 
with steroids.

A September 2003 VA examination report reflects that the 
Veteran had normal irises with a history of optic neuritis 
without ocular findings.  The Veteran's visual acuity as 
correctable to 20/25 or better.  His distance visual acuity 
without correction was 20/400.  He had a history of optic 
neuritis of the left eye without ocular findings.  He also 
had glaucoma, suspect, of both eyes.

Private medical records dated in March 2004 reflect that the 
Veteran's fundi appeared normal. 

A July 2004 VA consult for optometry note reflects that the 
Veteran's visual acuity with correction was 20/25 in the 
right eye and 20/30 in the left eye.  It was noted that the 
Veteran was being followed for myopic astigmatism of the 
right eye, simple myopia of the left eye, presbyopia of both 
eyes and physiological cupping of both eyes.

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such, are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2009); see also 38 C.F.R. § 4.9 (2009); 
Beno v. Principi, 3 Vet. App. 439 (1992). Refractive errors 
are defined to include astigmatism, myopia, hyperopia, and 
presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  

Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  As there is 
no evidence of record that the Veteran has blindness in the 
left eye, service connection is not warranted.  The Board 
finds that even if the Veteran were blind in the left eye, 
there is no competent credible evidence of record which would 
causally relate any left eye disability to service.  

The Veteran avers that a doctor informed him that he had a 
laceration of his iris which was at least 40 years old and 
could have been caused by the alleged in service shell 
explosion.  There is no competent clinical evidence of record 
of such an opinion.  Moreover, as noted above, the September 
2003 VA examination report and a December 2005 VA optometry 
note reflect normal irises.

The Veteran testified, at the December 2009 Board hearing, 
that shortly after the alleged explosion occurred in the 
Spring of 1970, he went through periods of blurred vision, 
double vision, pain in the eye, pain behind the eye, and that 
he started developing migraine-type headaches.  As noted 
above, the Veteran's STRs are negative for any mention of an 
explosion or of the Veteran being thrown against the ship.  
In addition, the Veteran's 1969 report of medical history of 
reenlistment purposes reflects that he noted that he had 
previously had, or had, frequent or severe headaches prior to 
service and that he wore glasses.  The February 1969 report 
of medical examination for enlistment purposes and a January 
1970 STR reflect that the Veteran's unaided acuity was 20/100 
in the right eye and 20/50 in the left eye.  A report of 
medical examination for separation purposes reflects that the 
Veteran's distant vision was 20/40 in the right eye and 20/40 
in the left eye, uncorrected.  The STRs are negative of any 
complaints of, or treatment for, an eye disability, with the 
exception of a complaint of blurred vision accompanying a 
headache in December 1969. 

A September 2001 private medical record reflects that the 
Veteran complained of double vision, and blurriness.  It was 
noted that he had constant headaches, and could not read 
streets signs in the last few weeks.  He was diagnosed with 
dry eye syndrome.  There is no competent clinical evidence of 
record which indicates that this may be causally related to 
active service.

Therefore, in the absence of a current diagnosis of blindness 
in the left eye, a demonstration of continuity of 
symptomatology, and a nexus medical opinion, the Board finds 
that service connection for left eye blindness is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable, 
and service connection is not warranted.  Gilbert, supra.

Residuals of Right Knee Injury

A September 2003 VA examination report reflects a diagnosis 
of a right knee sprain.  Therefore, the first element for 
service connection has been met.  

For the reasons noted below, the Board finds that the second 
element has not been met; and consequently, the third element 
cannot be met.

The Veteran's February 1969 report of medical history for 
enlistment purposes reflects that the Veteran reported that 
he had arthritis of the knees.  The physician's summary noted 
that the Veteran had a fracture of the right knee prior to 
service.  The February 1969 report of medical examination for 
enlistment purposes reflects that the Veteran's lower 
extremities were noted, upon clinical evaluation, to be 
normal.  The report reflects arthritis by history and 
"arthritis not verified".  

The Veteran testified, at the September 2004 DRO hearing, 
that he was placed in a cast in 1965 (pre-service), from his 
hip to his ankle, for a period of six weeks, and then placed 
on crutches for an additional two weeks.  He testified that 
after removal of the cast, he was able to play football for 
the next three years.  The Veteran testified that while in 
service, in approximately February or March of 1970, he was 
carrying ammunition up a ladder when he missed  step and 
"came down on the right knee" on his next step.  He stated 
that the he had immediate pain and that x-rays were taken.  
He testified that he was told that he had arthritis in the 
knee, that his kneecap was deformed, and that the only way to 
repair it would be to take his kneecap out and fuse his leg.  
The Veteran's September 2004 DRO hearing testimony, regarding 
how he allegedly injured his knee, differs from his December 
2009 Board hearing testimony.  At the December 2009 Board 
hearing, the Veteran testified that he injured his knee when 
a shell, which he had dropped over the side of the ship, 
exploded.  He claims that the explosion threw him back 
against the bulkhead of the gunnery station, injuring his 
leg.  The STRs are negative for any complaints of, or 
treatment for, a right knee injury.  His June 1970 report of 
medical examination for discharge purposes, reflects that, 
upon clinical evaluation, his lower extremities were noted to 
be normal. 

An April 1991 private medical record reflects that the 
Veteran was seen for acute arthritis, recurrent, with a 
history of a fracture.  It was noted to be pain in a joint.  
The Board notes that the Veteran's February 1969 report of 
medical history for enlistment purposes reflects that the 
Veteran reported previous broken bones of the arm, knee, and 
finger. 

An October 1992 private medical record reflects that the 
Veteran complained of pain in the hips, low back, legs, and 
groin.  It was noted that he had a history of fibromyalgia.

An August 1999 private medical record reflects that the 
Veteran reported right knee pain with the onset approximately 
72 hours earlier.  The Veteran reported that he "had a 
previous injury many years ago of a sports injury, however he 
has no recent injury that occurred to the knee."  An x-ray 
of the right knee showed no joint narrowing or bony 
abnormality.  The diagnosis was right knee pain.  

A December 2002 VA clinical summary by OSU reflects that the 
Veteran reported that he fractured his knee cap in 1965 and 
has had pain since that time.  He was diagnosed with right 
knee sprain/strain. 

A September 2003 VA examination report reflects a diagnosis 
of right knee sprain and right knee bipartite patellae per x-
ray with no evidence of degenerative joint disease.  The 
examiner opined: 

It is of the examiner's opinion that the 
patient's current right knee disability is 
not secondary to the patient's military 
service.  The patient did have a history of a 
fracture prior to entrance in the military.  
There is no evidence in the medical records 
that the patient had any long-term sequela as 
a result of his experience in the military.  

The Board finds that the Veteran is competent to report that 
he has experienced pain in his right knee.  However, the 
Board finds that the Veteran is less than credible when taken 
with the record as a whole.  As noted above, the STRs are 
negative for any complaints of right knee pain or injury.  
Moreover, the first clinical evidence of right knee pain is 
more than twenty years after separation from service.  

The Board acknowledges that the absence of any corroborating 
medical evidence supporting his assertions, in and of itself, 
does not render his statements incredible, but that such 
absence is for consideration in determining credibility. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
However, based on the Veteran's inconsistencies with regard 
to the cause of his alleged injury, the lack of 
contemporaneous evidence, the lack of medical evidence for 
approximately the next three decades, and the August 1999 
private medical record which reflects a recent onset of pain, 
that the Veteran's contentions of an in-service injury, and 
continuity of symptomatology are less than credible.  

In addition, the evidence of record reflects that the Veteran 
had a pre-existing injury.  The Board notes that a pre-
existing injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  Temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  If a presumption of aggravation under section 1153 
arises, due to an increase in a disability in service, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

There is no clinical evidence of record that the Veteran had 
an aggravation of a pre-existing right knee injury while in 
service.  The September 2003 Veteran examiner opined that the 
Veteran's current right knee disability is not secondary to 
his military service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable, and service connection is not warranted.  
Gilbert, supra.


ORDER

1.  Entitlement to service connection for left eye blindness 
is denied.

2.  Entitlement to service connection for a disability 
manifested by loss of motor skills to include multiple 
sclerosis is denied.

3.  Entitlement to service connection for residuals of a 
right knee injury is denied.






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


